Exhibit 10.1

September 19, 2014

Lighting Science Group Corporation

BioLogical Illumination, LLC

1227 South Patrick Drive, Building 2A

Satellite Beach, FL 32937-3969

Attn.: Chief Financial Officer

Facsimile No.: (321) 779-5521

Ladies and Gentlemen:

Reference is hereby made to that certain Loan and Security Agreement dated as of
April 25, 2014 (as at any time amended, restated, supplemented or otherwise
modified, the “Loan Agreement”), among LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation (“LSG”), BIOLOGICAL ILLUMINATION, LLC, a Delaware limited
liability company (“BioLogical”; LSG and BioLogical are hereinafter referred to
collectively as “Borrowers” and each individually as a “Borrower”), the various
financial institutions from time to time party thereto as lenders (collectively,
“Lenders”) and FCC, LLC, d/b/a FIRST CAPITAL, a Florida limited liability
company (“First Capital”), in its capacity as agent for Lenders (together with
its successors and assigns in such capacity, “Agent”). Each capitalized term
used herein, unless otherwise defined herein, shall have the meaning ascribed to
such term in the Loan Agreement.

Borrowers, Agent and Lenders desire to amend the Loan Agreement, on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

The Loan Agreement is hereby amended as follows:

(a) By adding the following new definition of “Geveran Case” to Section 1 of the
Loan Agreement in appropriate alphabetical order:

“Geveran Case” means Case Number 2012-CA-020121-O in the Circuit Court of the
Ninth Judicial Circuit, in and for Orange County, Florida, by Geveran
Investments Limited, as plaintiff, against LSG and the other parties thereto as
defendants.

(b) By adding the phrase “(other than a judgment in the Geveran Case)”
immediately after the phrase “entry of any one or more judgments” in clause
(viii) of Section 13(a) of the Loan Agreement.



--------------------------------------------------------------------------------

(c) By deleting the word “or” immediately prior to clause (xvii) of
Section 13(a) of the Loan Agreement, deleting the period immediately following
clause (xvii) of Section 13(a) of the Loan Agreement, and adding the following
immediately after clause (xvii) of Section 13(a) of the Loan Agreement:

; or (xviii) entry or filing of any judgment, order, or award for the payment of
money with respect to the Geveran Case involving an aggregate amount of $250,000
or more (except to the extent covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
against a Borrower or any of its subsidiaries, or with respect to any of their
respective assets, if either (a) there is a period of forty-five
(45) consecutive days at any time after the entry of any such judgment, order,
or award during which (1) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
(b) enforcement proceedings are commenced upon such judgment, order, or award,
or (c) any Person becomes a lien creditor (as defined in the Uniform Commercial
Code as in effect from time to time in any applicable jurisdiction) in
connection with the Geveran Case.

The effectiveness of the amendments contained herein is subject to Agent’s
receipt of (a) evidence in form and substance satisfactory to Agent that LSG has
concurrently agreed to enter into an amendment to the Term Loan Agreement to
contain substantially the same event of default as set forth in clause
(c) above, and (b) a duly executed secretary’s or manager’s certificate of
resolutions with respect to each Borrower, in each case in form and substance
satisfactory to Agent.

By its signature hereto, each Borrower hereby (a) ratifies and reaffirms the
Obligations, each of the Loan Documents and all of such Borrower’s covenants,
duties, indebtedness and liabilities under the Loan Documents; (b) acknowledges
and stipulates that the Loan Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by each Borrower); and the security
interests and liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and liens; and (c) represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
agreement, that (i) no Default exists on the date hereof or would result from
the effectiveness of this agreement or the consummation of the actions described
in that certain Joint Stipulation for Dismissal of Claims and Defenses with
Right to Reinstate Claims and Defenses Pending Outcome of Appeal and for Stay of
Judgment filed with respect to the Geveran Case on September 16, 2014 in the
Circuit Court of the Ninth Judicial Circuit, in and for Orange County, Florida,
(ii) the execution, delivery and performance of this agreement have been duly
authorized by all requisite company action on the part of such Borrower and this
agreement has been duly executed and delivered by such Borrower, and (iii) all
of the representations and warranties made by such Borrower in the Loan
Agreement are true and correct on and as of the date hereof.

In consideration of Agent’s and Lenders’ willingness to enter into this
agreement, Borrowers jointly and severally agree to pay to Agent and Lenders, on
demand, all costs and expenses (including taxes and legal fees and expenses)
incurred by Agent and Lenders in connection with the preparation, negotiation
and execution of this agreement and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto.
Except as otherwise expressly provided in this agreement, nothing herein shall
be deemed to amend or modify any provision of the Loan Agreement or any of the
other Loan Documents, each of which shall remain in full force and effect. This
agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement as herein modified shall
continue in full force and effect. This agreement shall be governed by and
construed in accordance with the internal laws of the State of Georgia and shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This agreement may be executed in any number
of counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such

 

- 2 -



--------------------------------------------------------------------------------

counterparts shall constitute one and the same agreement. Any manually executed
signature page hereto that is delivered by facsimile or other electronic
transmission shall be deemed to be an original signature hereto. To the fullest
extent permitted by applicable law, the parties hereto each hereby waives the
right to trial by jury in any action, suit, counterclaim or proceeding arising
out of or related to this agreement.

To induce Agent and Lenders to enter into this Amendment, each Borrower hereby
RELEASES, ACQUITS AND FOREVER DISCHARGES Agent and each Lender, and all
officers, directors, agents, employees, successors and assigns of Agent or any
Lender, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that any
Borrower now has or ever had against Agent or any Lender arising under or in
connection with any of the Loan Documents or otherwise. Each Borrower represents
and warrants to Agent and Lenders that such Borrower has not transferred or
assigned to any Person any claim that such Borrower ever had or claimed to have
against Agent or any Lender.

[Signatures appear on following page]

 

- 3 -



--------------------------------------------------------------------------------

The parties hereto have caused this agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first written
above.

 

AGENT AND SOLE LENDER: FCC, LLC, d/b/a FIRST CAPITAL By:  

/s/ Ralph J. Infante

Name:   Ralph J. Infante Title:   Senior Vice President

Accepted and agreed to:

BORROWERS:

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Dennis McGill

   Name:   Dennis McGill    Title:   Chief Financial Officer    BIOLOGICAL
ILLUMINATION, LLC By:  

/s/ Fred Maxik

   Name:   Fred Maxik    Title:   Manager    Consented to by Guarantor: LSGC,
LLC By:  

/s/ Zvi Raskin

   Name:   Zvi Raskin    Title:   Corporate Secretary   

Letter Amendment to Loan and Security Agreement